Title: To Thomas Jefferson from William Davies, with Reply, 21 April 1781
From: Davies, William,Jefferson, Thomas
To: Davies, William,Jefferson, Thomas



Sir
War office April 21. 1781.

I need not represent to your Excellency the insecurity of this place. We never can proceed with any degree of certainty in any of our public works while the enemy command the rivers. The state of our arms requires security to the workmen from alarms,  and I am confident we shall never be able to get them repaired, unless some buildings are prepared for them in a safe place above the falls. I have conversed with Mr. Ford and Mr. Anderson, and they think the hands can begin the work in ten or twelve days from this time should they be sent up to the point of Fork, where Mr. Anderson is very desirous to go. Mr. Gilbert wishes to remove thither too, if his hands can be usefully employed there, as I have no doubt they can be; but of this I shall make enquiry, and shall consult the QMG on it. I have not spoken to Moody but I think his hands will be of service there, if he himself should not. Upon the whole, the defences at Hood’s and at Westham ought to be first built before any thing more is attempted at the foundery: the buildings that are there may serve for occasional purposes; but at present, from the new position the enemy have taken, there can be no safety in this place, unless a considerable force shall be constantly kept up between Richmond and Williamsburg. May I hope therefore for the approbation of the Executive in directing all the hands employed on the public works in this neighborhood to remove immediately to the point of fork, except only such a number of artificers to be detained at certain places, as the Quartermaster general shall direct for the necessary purposes of the troops?
Inclosed I submit to your Excellency a memorandum of articles purchased by this state for the use of the Southern army. Repeated, unsuccessful applications have been made to Major Claiborne for waggons, but none are yet obtained or likely to be obtained. This is one of the ill consequences of the State’s depriving itself of the means of transportation, as it subjects us to the hazard of losing very valuable stores, merely because the continental officers, who have got almost all our waggons, chuse to remove stores of little value that have been delivered to them, in preference to those of great worth which have not been actually delivered to them, altho’ purchased expressly and solely for continental purposes.
I have the honor to be, Sir, Your Excellency’s most obt sert.,

William Davies


In Council Apr. 21. 1781.
The board approves of the proposition to remove all the hands employed in the public works in this neighborhood to the fork of James river.
Th: Jefferson

